EXHIBIT 10.4

AMENDED AND RESTATED SECURITY AGREEMENT

February 27, 2008

Think Partnership Inc.

15550 Lightwave Drive, 3rd Floor

Clearwater, Florida 37760

(“Borrower”, and collectively with each of the Guarantors party hereto,
"Debtor")

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as "Bank")

For value received and to secure payment and performance of any and all
obligations of (i) Guarantors under the Guaranty Agreement of even date
herewith, as amended, and (ii) Borrower to Bank however created, arising or
evidenced, whether direct or indirect, absolute or contingent, now existing or
hereafter arising or acquired, including the Amended and Restated Revolving
Credit Promissory Note in the amount of $15,000,000.00 dated as of the date
hereof (as amended, restated, supplemented or modified from time to time, the
“Revolving Note”), the Amended and Restated Term Promissory Note in the amount
of $5,000,000.00 dated as of the date hereof (as amended, restated, supplemented
or modified from time to time, the “Term Note” and, collectively with the
Revolving Note, the “Notes”), the Loan Agreement dated as of the dater hereof
(as amended, restated, supplemented or modified from time to time, the “Loan
Agreement”), the other Loan Documents, swap agreements (as defined in 11 U.S.C.
§ 101, as in effect from time to time), future advances, and all costs and
expenses incurred by Bank to obtain, preserve, perfect and enforce the security
interest granted herein and to maintain, preserve and collect the property
subject to the security interest (collectively, "Obligations"), each Debtor
hereby grants to Bank a continuing security interest in and first priority lien
upon, and for security purposes assigns and transfers to Bank until all of the
Obligations (other than those expressly stated to survive such termination) are
repaid in full and Bank’s obligation to make Advances has expired, the following
described property, whether now owned or hereafter acquired, and any additions,
replacements, accessions, or substitutions thereof and all cash and non-cash
proceeds and products thereof (collectively, "Collateral"):

All of each of the Debtor’s rights, title and interest in and to the following
described property, now owned or hereafter acquired, any additions, accessions,
replacements or substitutions thereof and thereto, and all cash and non-cash
proceeds, profits and products thereof, wherever located and all books and
records in whatever form maintained: all of the personal property and fixtures
of Debtor of every kind and nature including, without limitation, all accounts,
chattel paper, instruments, general intangibles, equipment, accessions,
fixtures, inventory, documents, letter-of-credit rights, deposits, goods, money
and securities; provided, that (i) any security Interest on any capital stock
(or other ownership interest) issued by any foreign subsidiary shall be limited
to sixty-five percent (65%) of all issued and outstanding shares of all classes
of voting capital stock (or other ownership interest) of each first tier foreign
subsidiary and one hundred percent (100%) of all issued and outstanding shares
of all classes of non-voting capital stock (or other ownership interest) of such
first tier foreign subsidiary





--------------------------------------------------------------------------------

Each Debtor hereby represents and agrees that:

OWNERSHIP. Debtor owns the Collateral. The Collateral is free and clear of all
liens, security interests, and claims except for Permitted Liens and those
previously reported in writing to and approved by Bank, and Debtor will keep the
Collateral free and clear from all liens, security interests and claims, other
than as permitted under the Loan Documents and any liens created by the Loan
Documents. All securities and security entitlements pledged as Collateral are
fully paid and non-assessable and if certificated, have been delivered to Bank
with unrestricted endorsements. All income, dividends, earnings and profits with
respect to the Collateral shall be reported for state and federal income tax
purposes as attributable to the Debtor and not Bank, and Bank or any other
person authorized to report income distributions, is authorized to issue IRS
Forms 1099 indicating Debtor as the recipient of such income, earnings and
profits.

NAME AND OFFICES; JURISDICTION OF ORGANIZATION. The name and address of Debtor,
as set forth on Schedule 1, are Debtor’s exact legal name and the address of its
chief executive office. There has been no change in the name of Debtor, or the
name under which Debtor conducts business, within the five years preceding the
date hereof except as previously reported in writing to Bank. Debtor has not
moved its chief executive office within the five years preceding the date hereof
except as previously reported in writing to Bank. Debtor has not changed the
jurisdiction of its organization within the five years preceding the date hereof
except as previously reported in writing to Bank.

TITLE/TAXES. Debtor has good and marketable title to Collateral and will warrant
and defend same against all claims. Debtor will not transfer, sell, or lease
Collateral (except as permitted herein). Debtor agrees to pay promptly all taxes
and assessments upon or for the use of Collateral and on this Security
Agreement. At its option, Bank may discharge taxes, liens, security interests or
other encumbrances at any time levied or placed on Collateral. Debtor agrees to
reimburse Bank, on demand, for any such payment made by Bank. Any amounts so
paid shall be added to the Obligations.

WAIVERS. Debtor agrees not to assert against Bank as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to Bank
for all or any part of the Obligations. Debtor waives all exemptions and
homestead rights with regard to the Collateral. Debtor waives any and all rights
to any bond or security which might be required by applicable law prior to the
exercise of any of Bank's remedies against any Collateral. All rights of Bank
and security interests hereunder, and all obligations of Debtor hereunder, shall
be absolute and unconditional, not discharged or impaired irrespective of (and
regardless of whether Debtor receives any notice of): (i) any lack of validity
or enforceability of any Loan Document; (ii) any change in the time, manner or
place of payment or performance, or in any term, of all or any of the
Obligations or the Loan Documents or any other amendment or waiver of or any
consent to any departure from any Loan Document; (iii) any exchange,
insufficiency, unenforceability, enforcement, release, impairment or
non-perfection of any collateral, or (iv) any amendment or waiver of or consent
to departure from any Loan Document or other agreement. To the extent permitted
by law, Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Bank; and any other circumstance which might





Page 2




--------------------------------------------------------------------------------

otherwise constitute a defense available to, or a discharge of any party with
respect to the Obligations.

NOTIFICATIONS; LOCATION OF COLLATERAL. Debtor will notify Bank in writing at
least 30 days prior to any change in: (i) Debtor's chief place of business
and/or residence; (ii) Debtor's name or identity; (iii) Debtor's
corporate/organizational structure; provided that the prior written notice
requirement set forth above shall not be applicable with respect to acquisitions
constituting Permitted Acquisitions (as defined in the Loan Agreement) or (iv)
the jurisdiction in which Debtor is organized. In addition, Debtor shall
promptly notify Bank of any claims or alleged claims of any other person or
entity to the Collateral or the institution of any litigation, arbitration,
governmental investigation or administrative proceedings against or affecting
the Collateral. Debtor will keep Collateral at the location(s) specified on
Schedule 1 hereto under such Debtor’s name. Debtor will bear the cost of
preparing and filing any documents necessary to protect Bank's liens.

COLLATERAL CONDITION AND LAWFUL USE. Debtor represents that the Collateral is in
good repair and condition and that Debtor shall use reasonable care to prevent
Collateral from being damaged or depreciating, normal wear and tear excepted.
Debtor shall immediately notify Bank of any material loss or damage to
Collateral. Debtor shall not permit any item of Collateral to become an
accession to other property unless such property is also Collateral hereunder.

FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY. No financing
statement (other than Permitted Liens and any filed or approved by Bank)
covering any Collateral is on file in any public filing office. Debtor
authorizes the filing of one or more financing statements covering the
Collateral in form satisfactory to Bank, and without Debtor’s signature where
authorized by law, agrees to deliver certificates of title on which Bank’s lien
has been indicated covering any Collateral subject to a certificate of title
statute, and will pay all costs and expenses of filing or applying for the same
or of filing this Security Agreement in all public filing offices, where filing
is deemed by Bank to be desirable. Debtor hereby constitutes and appoints Bank
the true and lawful attorney of Debtor with full power of substitution to take
any and all appropriate action and to execute any and all documents, instruments
or applications that may be necessary or desirable to accomplish the purpose and
carry out the terms of this Security Agreement. The foregoing power of attorney
is coupled with an interest and shall be irrevocable until all of the
Obligations have been paid in full. Neither Bank nor anyone acting on its behalf
shall be liable for acts, omissions, errors in judgment, or mistakes in fact in
such capacity as attorney-in-fact, except to the extent such liability arises
from Bank’s gross negligence or willful misconduct. Debtor ratifies all acts of
Bank as attorney-in-fact. Debtor agrees to take such other actions, at Debtor’s
expense, as might be requested for the perfection, continuation and assignment,
in whole or in part, of the security interests granted herein and to assure and
preserve Bank’s intended priority position. If certificates, passbooks, or other
documentation or evidence is/are issued or outstanding as to any of the
Collateral, Debtor will cause the security interests of Bank to be properly
protected, including perfection by notation thereon or delivery thereof to Bank.
Upon Bank's request, Debtor will, at its own expense: (i) do all things
determined by Bank to be desirable to register such Collateral or qualify for an
exemption from registration, under the provisions of all applicable securities
laws, and (ii) otherwise do or cause to be done all other acts and things as may
be necessary to make the sale of the Collateral valid, binding and in compliance
with applicable law.





Page 3




--------------------------------------------------------------------------------

STOCK, DIVIDENDS. If, with respect to any securities pledged hereunder, a stock
dividend is declared, any stock split made or right to subscribe is issued, all
the certificates for the shares representing such stock dividend, stock split or
right to subscribe will be immediately delivered, duly endorsed, to the Bank as
additional Collateral, and any cash or non-cash proceeds and products thereof,
including investment property and security entitlements will be immediately
delivered to Bank; provided that, so long as no Default has occurred and is
continuing under any Loan Document, any subsidiary of Borrower or Guarantor may
make dividends or distributions to Borrower or such Guarantor. Debtor
acknowledges that such grant includes all investment property and security
entitlements, now existing or hereafter arising, relating to such securities. In
addition, Debtor agrees to execute such notices and instructions to securities
intermediaries as Bank may reasonably request.

NO TRADING OF COLLATERAL. Until a Default occurs, Debtor shall have the right to
vote the securities pledged hereunder and to collect and receive all cash
dividends and interest distributed periodically in the ordinary course by the
obligor or issuer of such Collateral or part thereof; provided, however, Debtor
may not sell, transfer, exchange for other property or cash (“Trade”) or
otherwise exercise rights with respect to such Collateral or receive any
distributions or proceeds from Trades of such Collateral without the prior
written consent of Bank, and any such distributions or proceeds received by
Debtor shall be held in trust for, and immediately delivered to, Bank. Any
consent pursuant to this paragraph shall be in Bank's sole discretion.

CONTROL. Debtor will cooperate with Bank in obtaining control with respect to
Collateral consisting of electronic chattel paper.

CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES. Debtor warrants that Collateral
consisting of chattel paper, accounts, or general intangibles is (i) genuine and
enforceable in accordance with its terms; (ii) not subject to any defense,
set-off, claim or counterclaim of a material nature against Debtor except as to
which Debtor has notified Bank in writing; and (iii) not subject to any other
circumstances that would impair the validity, enforceability, value, or amount
of such Collateral except as to which Debtor has notified Bank in writing.
Debtor shall not amend, modify or supplement any lease, contract or agreement
contained in Collateral or waive any provision therein, without prior written
consent of Bank. Debtor will not create any tangible chattel paper without
placing a legend on the chattel paper acceptable to Bank indicating that Bank
has a security interest in the chattel paper. Following the date hereof, debtor
will not create any electronic chattel paper without taking all steps deemed
necessary by Bank to confer control of the electronic chattel paper upon Bank in
accordance with the UCC.

ACCOUNT INFORMATION. From time to time, at Bank's request, Debtor shall provide
Bank with schedules describing all accounts, including customers' addresses,
created or acquired by Debtor. Together with each schedule, Debtor shall, if
requested by Bank, furnish Bank with copies of Debtor's sales journals,
invoices, customer purchase orders or the equivalent, and original shipping or
delivery receipts for all goods sold.

ACCOUNT DEBTORS. If a Default that is not cured within the time period set forth
in the Notes and the Loan Agreement should occur, Bank shall have the right to
notify the account debtors obligated on any or all of the Collateral to make
payment thereof directly to Bank and Bank may take control of all proceeds of
any such Collateral, which rights Bank may exercise at any time. The cost of
such collection and enforcement, including attorneys' fees and expenses,





Page 4




--------------------------------------------------------------------------------

shall be borne solely by Debtor whether the same is incurred by Bank or Debtor.
If a Default should occur or upon demand of Bank, Debtor will, upon receipt of
all checks, drafts, cash and other remittances in payment on Collateral, deposit
the same in a special bank account maintained with Bank, over which Bank also
has the power of withdrawal.

If a Default should occur, no discount, credit, or allowance shall be granted by
Debtor to any account debtor and no return of merchandise shall be accepted by
Debtor without Bank's consent. Bank may, after Default, settle or adjust
disputes and claims directly with account debtors for amounts and upon terms
that Bank considers advisable, and in such cases Bank will credit the
Obligations with the net amounts received by Bank, after deducting all of the
expenses incurred by Bank. Debtor agrees to indemnify and defend Bank and hold
it harmless with respect to any claim or proceeding arising out of any matter
related to collection of Collateral except to the extent any such claim or
proceeding results solely from the gross negligence or willful misconduct, as
determined by a final and nonappealable judgment by a court of competent
jurisdiction, of Bank.

GOVERNMENT CONTRACTS. If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Bank in writing and execute all documents and take all
actions deemed necessary by Bank to ensure recognition by such governmental unit
or organization of the rights of Bank in the Collateral.

INVENTORY. So long as no Default has occurred, Debtor shall have the right in
the regular course of business, to process and sell Debtor's inventory. If a
Default should occur or upon demand of Bank, Debtor will, upon receipt of all
checks, drafts, cash and other remittances, in payment of Collateral sold,
deposit the same in a special bank account maintained with Bank, over which Bank
also has the power of withdrawal. Debtor agrees to notify Bank immediately in
the event that any inventory purchased by or delivered to Debtor is evidenced by
a bill of lading, dock warrant, dock receipt, warehouse receipt or other
document of title and to deliver such document to Bank upon request.

INSTRUMENTS, CHATTEL PAPER, DOCUMENTS. Any Collateral that is, or is evidenced
by, instruments, chattel paper or negotiable documents will be properly
delivered to and the originals of any such Collateral in tangible form deposited
with and held by Bank, unless Bank shall hereafter otherwise direct or consent
in writing. Bank may, upon a Default under the Loan Documents that is not cured
within the time period set forth in the Notes and without notice, before or
after maturity of the Obligations, exercise any or all rights of collection,
conversion, or exchange and other similar rights, privileges and options
pertaining to such Collateral, but shall have no duty to do so.

COLLATERAL DUTIES. Bank shall have no custodial or ministerial duties to perform
with respect to Collateral pledged except as set forth herein; and by way of
explanation and not by way of limitation, Bank shall incur no liability for any
of the following: (i) loss or depreciation of Collateral (unless caused by its
willful misconduct or gross negligence), (ii) failure to present any paper for
payment or protest, to protest or give notice of nonpayment, or any other notice
with respect to any paper or Collateral, (iii) failure to ascertain, notify
Debtor of, or take any action in connection with any conversion, call,
redemption, retirement or any other event relating to any of the Collateral, or
failure to notify any party hereto that Collateral should be presented or
surrendered for any such reason. Debtor acknowledges that Bank is not an
investment advisor





Page 5




--------------------------------------------------------------------------------

or insurer with respect to the Collateral; and Bank has no duty to advise Debtor
of any actual or anticipated changes in the value of the Collateral.

TRANSFER OF COLLATERAL. Bank may assign its rights in Collateral or any part
thereof to any assignee who shall thereupon become vested with all the powers
and rights herein given to Bank with respect to the property so transferred and
delivered, and Bank shall thereafter be forever relieved and fully discharged
from any liability with respect to such property so transferred, but with
respect to any property not so transferred, Bank shall retain all rights and
powers hereby given.

REGULATION U. None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System ("Regulation U"), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan a
"Purpose Credit" within the meaning of Regulation U.

CROSS COLLATERALIZATION LIMITATION. As to any other existing or future consumer
purpose loan made by Bank to Debtor, within the meaning of the Federal Consumer
Credit Protection Act, Bank expressly waives any security interest granted
herein in Collateral that Debtor uses as a principal dwelling and household
goods.

ATTORNEYS' FEES AND OTHER COSTS OF COLLECTION. Debtor shall pay all of Bank's
reasonable expenses incurred in enforcing this Security Agreement and in
preserving and liquidating Collateral, including but not limited to, reasonable
arbitration, paralegals', attorneys' and experts' fees and expenses, whether
incurred with or without the commencement of a suit, trial, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.

DEFAULT. If any of the following occurs, a default ("Default") under this
Security Agreement shall exist: Loan Document Default. A default under any Loan
Document. Breach. Any breach of any agreement contained or referred to in this
Security Agreement or other Loan Document. False Warranty. A warranty or
representation made in the Loan Documents or furnished to Bank in connection
with the loans evidenced by the Notes is materially false when made. Collateral
Loss or Destruction. Any loss, theft, substantial damage, or destruction of
Collateral not fully covered by insurance, or as to which insurance proceeds are
not remitted to Bank within 30 days of the loss. Collateral Sale, Lease or
Encumbrance. Any sale, lease, or encumbrance of any Collateral not specifically
permitted herein without prior written consent of Bank. Levy, Seizure or
Attachment. The making of any levy, seizure, or attachment on or of Collateral
which is not removed within 10 days. Unauthorized Collection of Collateral. Any
attempt to collect, cash in or otherwise recover deposits that are Collateral.
Third Party Breach. Any default or breach by a Third Party of any provision
contained in any agreement executed in connection with any of the Collateral.
Unauthorized Termination. Any attempt to terminate, revoke, rescind, modify, or
violate the terms of this Security Agreement or any Control Agreement without
the prior written consent of Bank.

REMEDIES ON DEFAULT (INCLUDING POWER OF SALE). If a Default occurs Bank shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code. Without limitation thereto, Bank shall have the following rights and
remedies: (i) to take immediate possession of Collateral, without notice or
resort to legal process, and for such





Page 6




--------------------------------------------------------------------------------

purpose, to enter upon any premises on which Collateral or any part thereof may
be situated and to remove the same therefrom, or, at its option, to render
Collateral unusable or dispose of said Collateral on Debtor's premises; (ii) to
exercise its right of set-off or bank lien as to any monies of Debtor deposited
in accounts of any nature maintained by Debtor with Bank or affiliates of Bank,
without advance notice, regardless of whether such accounts are general or
special; and (iii) to dispose of Collateral, as a unit or in parcels, separately
or with any real property interests also securing the Obligations, in any county
or place to be selected by Bank, at either private or public sale (at which
public sale Bank may be the purchaser) with or without having the Collateral
physically present at said sale. In addition to the foregoing, Bank shall be
authorized to: transfer into Bank's name or the name of its nominee, all or any
part of the Collateral; receive all interest, dividends, and other proceeds of
the Collateral; notify any person obligated on any Collateral of the security
interest of Bank therein and require such person to make payment directly to
Bank; demand, sue for, collect or receive the Collateral and any proceeds
thereof, and/or make any settlement or compromise as Bank deems desirable with
respect to any Collateral; and exercise any voting, conversion, registration,
purchase or other rights of an owner, holder or entitlement holder of the
Collateral. Debtor agrees that Bank may exercise its rights under this Security
Agreement without regard for the actual or potential tax consequences to Debtor
under federal or state law and without regard to any instructions or directives
given Bank by Debtor.

Any notice of sale, disposition or other action by Bank required by law and sent
to Debtor at Debtor's address shown above, or at such other address of Debtor as
may from time to time be shown on the records of Bank, at least 10 days prior to
such action, shall constitute reasonable notice to Debtor. Notice shall be
deemed given or sent when mailed postage prepaid to Debtor's address as provided
herein via recognized overnight courier service or certified mail. Bank shall be
entitled to apply the proceeds of any sale or other disposition of the
Collateral, and the payments received by Bank with respect to any of the
Collateral, to Obligations in such order and manner as Bank may determine.
Collateral that is subject to rapid declines in value and is customarily sold in
recognized markets may be disposed of by Bank in a recognized market for such
collateral without providing notice of sale. Debtor waives any and all
requirements that the Bank sell or dispose of all or any part of the Collateral
at any particular time, regardless of whether Debtor has requested such sale or
disposition.

REMEDIES ARE CUMULATIVE. No failure on the part of Bank to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Bank or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

INDEMNIFICATION. Debtor shall protect, indemnify and save harmless Bank from and
against all losses, liabilities, obligations, claims, damages, penalties, causes
of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against Bank on account of (i) the Loan Documents or any failure
of Debtor to comply with any of the terms or representations of this Agreement;
(ii) any claim of loss or material damage to the Collateral or any injury or
claim of injury to, or death of, any person or property that may be occasioned
by any cause whatsoever pertaining to the Collateral or the use, occupancy or
operation thereof, (iii) any failure of Debtor





Page 7




--------------------------------------------------------------------------------

to comply with any law, rule or regulation applicable to the Collateral or the
use, occupancy or operation of the Collateral (including, without limitation,
the failure to pay any taxes, fees or other charges), (iv) any Damages
whatsoever by reason of any alleged action, obligation or undertaking of Bank
relating in any way to or any matter contemplated by the Loan Documents, or (v)
any claim for brokerage fees or such other commissions relating to the
Collateral or any other Obligations; provided that such indemnity shall be
effective only to the extent of any Damages that may be sustained by Bank in
excess of any net proceeds received by it from any insurance of Debtor (other
than self-insurance) with respect to such Damages. Nothing contained herein
shall require Debtor to indemnify Bank for any Damages resulting from Bank’s
gross negligence or its willful misconduct. The indemnity provided for herein
shall survive payment of the Obligations and shall extend to the officers,
directors, employees and duly authorized agents of Bank. In the event Bank
incurs any Damages arising out of or in any way relating to the transaction
contemplated by the Loan Documents (including any of the matters referred to in
this section), the amounts of such Damages shall be added to the Obligations,
shall bear interest, to the extent permitted by law, at the interest rate borne
by the Obligations from the date incurred until paid and shall be payable on
demand.

MISCELLANEOUS. (i) Amendments and Waivers. No waiver, amendment or modification
of any provision of this Security Agreement shall be valid unless in writing and
signed by Debtor and an officer of Bank. No waiver by Bank of any Default shall
operate as a waiver of any other Default or of the same Default on a future
occasion. (ii) Assignment. All rights of Bank hereunder are freely assignable,
in whole or in part, and shall inure to the benefit of and be enforceable by
Bank, its successors, assigns and affiliates. Debtor shall not assign its rights
and interest hereunder without the prior written consent of Bank, and any
attempt by Debtor to assign without Bank's prior written consent is null and
void. Any assignment shall not release Debtor from the Obligations. This
Security Agreement shall be binding upon Debtor, and the heirs, personal
representatives, successors, and assigns of Debtor. (iii) Applicable Law;
Conflict Between Documents. This Security Agreement shall be governed by and
construed under the law of the jurisdiction named in the address of the Bank
shown on the first page hereof (the “Jurisdiction”) without regard to that
Jurisdiction's conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction. If any terms of
this Security Agreement conflict with the terms of any commitment letter or loan
proposal, the terms of this Security Agreement shall control. (iv) Jurisdiction.
Debtor irrevocably agrees to non-exclusive personal jurisdiction in the state
identified as the Jurisdiction above. (v) Severability. If any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement. (vi) Notices. Any notices to
Debtor shall be sufficiently given, if in writing and mailed, hand delivered or
sent via telecopy (or other facsimile device), recognized overnight courier
service or certified mail to the address of Debtor shown above or such other
address as provided hereunder; and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, Mail Code VA7628, P. O. Box
13327, Roanoke, VA 24040 or Wachovia Bank, National Association, Mail Code
VA7628, 10 South Jefferson Street, Roanoke, VA 24011 or such other address as
Bank may specify in writing from time to time. Notices to Bank must include the
mail code. In the event that Debtor changes Debtor's mailing address at any time
prior to the date the Obligations are paid in full, Debtor agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt





Page 8




--------------------------------------------------------------------------------

requested, all charges prepaid. (vii) Captions. The captions contained herein
are inserted for convenience only and shall not affect the meaning or
interpretation of this Security Agreement or any provision hereof. The use of
the plural shall also mean the singular, and vice versa. (viii) Joint and
Several Liability. Each of the Debtors party to this Security Agreement are
jointly and severally obligated hereunder. (ix) Binding Contract. Debtor by
execution and Bank by acceptance of this Security Agreement, agree that each
party is bound by all terms and provisions of this Security Agreement. (x) Final
Agreement. This Security Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

DEFINITIONS. Loan Documents. The term "Loan Documents" refers to all documents,
including this Security Agreement, whether now or hereafter existing, executed
in connection with or related to the Obligations, and may include, without
limitation and whether executed by Debtor or others, commitment letters that
survive closing, loan agreements, promissory notes, guaranty agreements, deposit
or other similar agreements, other security agreements, letters of credit and
applications for letters of credit, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time). Third Party. The term “Third
Party” means any Broker, Collateral Agent, Securities Intermediary and/or bank
which from time to time maintains a securities account, and is acting in such
capacity, for Debtor or maintains a deposit account for Debtor with respect to
any part of the Collateral. UCC. “UCC” means the Uniform Commercial Code as
presently and hereafter enacted in the Jurisdiction. Terms defined in the UCC.
Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Security Agreement or any other Loan Document has the meaning given to the
term in the UCC.

RELEASES

. At such time as the Obligations are repaid in full and Bank’s obligation to
make Advances has expired, the Collateral shall be released from the liens
created hereby, and this Security Agreement and all obligations (other than
those expressly stated to survive such termination) of Bank and Debtor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to Debtor. At
the request and sole expense of Debtor following any such termination, Bank
shall deliver to Debtor any Collateral held by Bank hereunder, and execute and
deliver to Debtor such documents as Debtor shall reasonably request to evidence
such termination.





Page 9




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be executed under seal.




DEBTORS:




[CORPORATE SEAL]

                            

THINK PARTNERSHIP INC., a Nevada corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

 

   Name:

Jody Brown

 

 

 

   Title:

Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

CHERISH, INC., a Florida
corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

 

   Name:

Jody Brown

 

 

 

   Title:

Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

CHECKUP MARKETING, INC., a North Carolina

 

 

Corporation

 

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

 

   Name:

Jody Brown

 

 

 

   Title:

Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

RIGHTSTUFF INC., a North Carolina corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

 

   Name:

Jody Brown

 

 

 

   Title:

Chief Financial Officer

 











--------------------------------------------------------------------------------










[CORPORATE SEAL]

                  

MARKETSMART ADVERTISING, INC., a North Carolina
corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

OZONA ONLINE NETWORK, INC., a Florida corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

KOWABUNGA MARKETING, INC., a Michigan
corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

PRIMARYADS, INC., a New Jersey corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

REAL ESTATE SCHOOL ONLINE INC., a Florida
corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 














--------------------------------------------------------------------------------




[CORPORATE SEAL]

                   

VINTACOM FLORIDA, INC., a Florida corporation

 

 

 

 

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

  

 

 

 

[CORPORATE SEAL]

 

MOREX MARKETING GROUP, LLC, a New York limited
liability company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

LITMUS MEDIA, INC., a Missouri corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

ILEAD MEDIA LLC, a Delaware limited liability company

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VALIDCLICK, INC., a Missouri corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

SECOND BITE, LLC., a Kansas limited liability company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer











--------------------------------------------------------------------------------










 

                    

AGREED AND ACKNOWLEDGED BY FOREIGN
ISSUERS

[CORPORATE SEAL]

 

WEB DIVERSITY LTD., a United Kingdom corporation

  

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

SMART INTERACTIVE LTD., a United Kingdom
corporation

  

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VINTACOM MEDIA GROUP, ULC, an Alberta company

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VINTACOM INTERNET SERVICES, INC., an Alberta
company

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VINTACOM SOFTWARE SERVICES, INC., an Alberta
company

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer











--------------------------------------------------------------------------------




[CORPORATE SEAL]

                   

RELATIONSHIP EXCHANGE HOLDINGS LTD., an
Alberta company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

RELATIONSHIP EXCHANGE LIMITED., an Alberta
company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

INTIPRO DATING, INC., an Alberta company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer














--------------------------------------------------------------------------------







Schedule 1

to

Security Agreement

LEGAL NAME ADDRESS OF CHIEF EXECUTIVE OFFICE OF EACH DEBTOR




Legal Name of Debtor

Address of Chief Executive Office of Debtor

Think Partnership Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

Cherish, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

MarketSmart Advertising, Inc.

300 Perimeter Park Drive, Suite D, Morrisville, NC 27560

RightStuff Inc.

300 Perimeter Park Drive, Suite D, Morrisville, NC 27560

CheckUp Marketing, Inc.

300 Perimeter Park Drive, Suite D, Morrisville, NC 27560

Ozona Online Network, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

KowaBunga Marketing, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

PrimaryAds, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

Real Estate School Online Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

Vintacom Florida, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

Morex Marketing Group, LLC

909 Third Avenue, 5th Floor, New York, NY 10022

Litmus Media, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

iLead Media, LLC

437 East 1000 South, Pleasant Grove, UT 84062

Validclick, Inc.

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760

Second Bite, LLC

15550 Lightwave Drive, Suite 300, Clearwater, FL 33760












